Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               March 10, 2021

The Court of Appeals hereby passes the following order:

A21D0228. LATOYA RENEE ORTIZ v. THE STATE.

      Latoya Renee Ortiz filed an “Out of Time Motion to Reduce/Modify
Sentence.” The trial court denied her motion on September 1, 2020, and Ortiz filed
this application for discretionary review on February 12, 2020. We, however, lack
jurisdiction.
      To be timely, a discretionary application must be filed within 30 days of entry
of the order or judgment to be appealed. OCGA § 5-6-35 (d); Hill v State, 204 Ga.
App. 582, 583 (420 SE2d 393) (1992). The requirements of OCGA § 5-6-35 are
jurisdictional, and this Court cannot accept an application for appeal not made in
compliance therewith. See Boyle v. State, 190 Ga. App. 734, 734 (380 SE2d 57)
(1989). Here, Ortiz filed her application 164 days after the trial court entered its
order. Accordingly, the application is untimely, and it is hereby DISMISSED for lack
of jurisdiction.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       03/10/2021
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.